 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPremium Fine Coal, Inc. and United Mine Workersof America, Petitioner.Fiderak Trucking, Inc. and United Mine Workers ofAmerica, Petitioner. Cases 4-RC-14795 and 4-RC-14824June 24, 1982DECISION AND DIRECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERPursuant to Stipulations for Certification UponConsent Election executed by the parties and ap-proved by the Acting Regional Director forRegion 4 of the National Labor Relations Board,elections by secret ballot were conducted in theabove-entitled cases on September 14, 1981, underthe direction and supervision of the Regional Di-rector. Upon conclusion of the elections, tallies ofballots were furnished to the parties in accordancewith the Board's Rules and Regulations, Series 8,as amended.The tally of ballots in Case 4-RC-14824 showsthat, of approximately 9 eligible voters, 11 ballotswere cast, of which 5 were cast for, and 4 werecast against, the Petitioner. There were two chal-lenged ballots. The tally of ballots in Case 4-RC-14795 shows that, of approximately two eligiblevoters, two ballots were cast, one for and oneagainst the Petitioner. There were nine challengedballots. No timely objections to the election werefiled. Acting pursuant to Section 102.69(c) of theBoard's Rules and Regulations, Series 8, as amend-ed, the Acting Regional Director caused an investi-gation on the challenged ballots in both cases to beconducted and, thereafter, on October 13, 1981,issued and served on the parties his Report onChallenged Ballots. In his report, the Acting Re-gional Director recommended that the resolutionof all of the challenged ballots be considered inconjunction with pending unfair labor practice pro-ceedings in Cases 4-CA-12349 and 4-CA-12350,upon which a consolidated complaint and notice ofhearing issued on October 9, 1981.1 The Petitionerfiled timely exceptions to the Acting Regional Di-rector's report asserting that the Acting RegionalDirector had erroneously failed to apply Interna-tional Ladies' Garment Workers' Union, 137 NLRB1681 (1962), regarding the two challenged ballotsin Case 4-RC-14824. No other exceptions werefiled. Thereafter, the Petitioner also filed with theRegional Director a "Motion to Reconsider Reportand Reconsideration on Challenged Ballots."' The consolidated complaint alleges, in pertinent part, that the twochallenged voters in Case 4-RC-14824, Paul Blasko and George Miller,were terminated in violation of Sec. 8(aXI) and (3) of the Act.262 NLRB No. 60On January 8, 1982, the Acting Regional Direc-tor issued a Supplemental Report on ChallengedBallots, withdrawing his previous report as it ap-plied to the challenged ballots of Paul Blasko andGeorge Miller in Case 4-RC-14824. In his supple-mental report, the Acting Regional Director foundthat Blasko and Miller, alleged discriminatees inthe pending unfair labor practice proceeding, hadvoluntarily submitted signed affidavits in whichthey each waived their right to a secret ballot andrequested therein that the Regional Director openand count their ballots in order to resolve the elec-tion. The Acting Regional Director concluded thatthe ballots of Blasko and Miller should be openedand counted and that a certification of representa-tive be issued if one or both of the ballots has beencast for the Petitioner. International Ladies' Gar-ment Workers' Union, supra. Thereafter, the Em-ployer filed timely exceptions to the Acting Re-gional Director's supplemental report.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the record in light ofthe exceptions and briefs and hereby adopts theActing Regional Director's findings and recom-mendations,3as modified herein.We agree with the Acting Regional Directorthat the application of International Ladies' Gar-ment Workers' Union, supra, wherein the Board di-rected the opening of two determinative challengedballots cast by individuals who were alleged discri-minatees in a pending unfair labor practice pro-.ceeding, is appropriate and proper under the cir-cumstances of Case 4-RC-14824. In so finding, werely on the fact that all the challenged ballots inthe unit at issue therein were cast solely by individ-uals who are alleged discriminatees in a pendingunfair labor practice proceeding and that these in-dividuals have clearly and voluntarily waived theirright to the secrecy of their ballots and requestedthat their ballots be opened. In these narrow cir-cumstances, the application of International Ladies'Garment Workers' Union, supra, is appropriate inseeking to resolve expeditiously the question con-cerning representation which has been raised. Cf.Monarch Federal Savings and Loan Association, 236a In view of the Acting Regional Director's supplemental report with-drawing his previous recommendation in Case 4-RC-14824, to the extentthat it applied to the ballots of Blasko and Miller, we find the Petitioner'srelated exceptions moot.3 In the absence of exceptions, we adopt, pro forma, the Acting Re-gional Director's findings and recommendations in Case 4-RC-14795 thatthe challenge to the ballot of Francis C. Arner be sustained and that theremaining eight challenged ballots be resolved in the consolidated hear-ing with Cases 4-CA-12349 and 4-CA-12350.428 PREMIUM FINE COAL, INC.NLRB 874 (1978); El Fenix Corporation, 234NLRB 1212 (1978). However, inasmuch as it isconceivable that only one of the two individuals atissue herein may be found eligible pursuant to theunfair labor practice proceeding, thereby possiblyresulting in a 5-5 tally, we hereby modify theActing Regional Director's recommendation to re-flect that a Certification of Representative shallissue only if both ballots have been cast for the Pe-titioner.DIRECTIONIt is hereby directed that Case 4-RC-14824 be,and it hereby is, remanded to the Regional Direc-tor for Region 4 for the purpose of opening andcounting the ballots of Paul Blasko and GeorgeMiller. If both of these ballots have been cast forthe Petitioner, the Regional Director shall certifythe Petitioner in Case 4-RC-14824. If, however,one or both of these ballots has been cast againstthe Petitioner, the issue of the eligibility, in Case 4-RC-14824, of Blasko and Miller, along with theissue of eligibility, in Case 4-RC-14795, of Ru-dolph Abel, Anthony M. Dirzulaitis, George B.Fredericks, Anthony Kotula, Jr., Murland Miller,John Orsulak, Chris Zapotoczny, and Paul Zapo-toczny, shall be consolidated for hearing withCases 4-CA-12349 and 4-CA-12350.429